Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 18, 2002, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because she was not totally unemployed.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding claimant ineligible to receive unemployment insurance benefits because she was not totally unemployed on various days during the time she was receiving benefits (see Matter of Shenman [Commissioner of Labor], 297 AD2d 852 [2002]). The record establishes that, *576while claimant engaged in efforts to find full-time employment as a writer and editor, she also performed services on behalf of her freelance writing business such as research, paying bills and travel. Although claimant denies self-employment activities during the periods in question, her schedule C and business deductions on her tax returns suggest otherwise. Notably, a principal in an ongoing business can be considered not totally unemployed even if the activities on behalf of the business are minimal (see id.; Matter of Berzon [Commissioner of Labor], 285 AD2d 784 [2001]). Furthermore, inasmuch as claimant admitted to reading the informational handbook which explains the reporting requirements, substantial evidence supports the Board’s finding of willful false statements (see Matter of Shenman [Commissioner of Labor], supra).
Cardona, P.J., Her cure, Peters, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.